Citation Nr: 0832033	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that granted service connection and assigned a 
30 percent disability rating for PTSD, effective from 
September 17, 2002.  

This appeal has previously been before the Board.  In 
May 2006, the Board remanded the case for further 
development.  The RO issued a supplemental statement of the 
case (SSOC) in January 2008 and returned the appeal to the 
Board.  After the January 2008 SSOC, additional evidence was 
submitted to the Board.  In a July 2008 statement, the 
veteran indicated that he waived his right to have this 
appeal remanded to the RO for review of the additional 
evidence and asked that the Board proceed with adjudication 
of his appeal.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by flattened affect, 
depressed mood, and impaired judgment.  

2.  The veteran's PTSD is not manifested by delusions, 
hallucinations, spatial disorientation, danger of hurting 
himself or others, memory loss, intermittent inability to 
perform activities of daily living, gross impairment of 
thought processes, grossly inappropriate behavior, impaired 
speech, panic attacks, neglect of personal appearance and 
hygiene, obsessional rituals, impaired impulse control, 
difficulty in adapting to stressful circumstances, or 
impaired abstract thinking.  

3.  The veteran's manifestations of depressed mood, anxiety, 
and difficulty in establishing and maintaining social 
relationships are more attributable to his non-service-
connected disabilities of recurrent, major depressive 
disorder, alcohol dependence, and polysubstance abuse than to 
his service-connected PTSD disability.  




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.7 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

VA must notify the claimant (and his or her representative, 
if any) of any information and evidence not of record: 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3)  that the claimant is expected 
to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  These requirements are intended to provide 
timely notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess, supra.  

The RO's November 2002 letter describing the evidence needed 
to support the veteran's claim was timely mailed long before 
the April 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  

Here, in the April 2003 rating decision, the RO granted 
service connection and assigned a disability rating and 
effective date for that award.  Where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91.  Thus, the Board 
finds that since the veteran's service-connection claim has 
been substantiated, additional notice is not required.

Yet, the November 2002 letter did not address what evidence 
was necessary with respect to the rating criteria or the 
effective date of an award for service connection.  Although 
the veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The veteran was not prejudiced by the flaws in the original 
November 2002 letter because those flaws were cured in an 
October 2006 letter, which was sent long before the issue was 
readjudicated in the January 2008 supplemental statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (a statement of the case or a supplemental 
statement of the case can be considered a readjudication of a 
claim after the issuance of proper notice); see also Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  After the 
veteran received complete notice, he submitted additional 
evidence and thus, participated in the processing of his 
claim.  See Overton v. Nicholson, 20 Vet. App. 427, 439-444 
(2006) (failure to provide timely notice is harmless if the 
claimant had a meaningful opportunity to participate in the 
processing of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's service treatment records, VA 
treatment records and Social Security Administration (SSA) 
records, by obtaining the private records identified by the 
veteran, and by providing compensation and pension (C&P) 
examinations.   

II.  PTSD disability rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service treatment records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Here, as 
discussed below, when the credibility of the respective 
medical evidence is considered, the veteran's PTSD disability 
has not worsened during the rating period.  Thus, staged 
ratings are not warranted here.  
  
The RO assigned a 30 percent disability rating for the 
veteran's PTSD under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  On appeal, the criteria for the three ratings 
higher than 30 percent (that is, 100 percent, 70 percent, and 
50 percent) will be examined to determine whether the 
evidence in the record warrants assigning a higher disability 
rating for the veteran's PTSD.  



A.  100 percent disability rating 

A 100 percent rating is assigned when the PTSD manifests in 
total occupational and social impairment, due to such 
symptoms as:  (1) persistent delusions or hallucinations; 
(2) disorientation to time or place; (3) persistent danger of 
hurting self or others; (4) memory loss for names of close 
relatives, own occupation, or own name; (5) intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); (6) gross 
impairment in thought processes or communication; (7) grossly 
inappropriate behaviour.  38 C.F.R. § 4.130 (symptoms re-
ordered and numbered to facilitate application to this 
veteran's condition).  The record does not support a 
100 percent rating.  

The first five symptoms are clearly not established on this 
record.  The veteran has no delusions or hallucinations, no 
disorientation as to time or place, no danger of hurting 
himself or others, and no memory loss that rises to the level 
of forgetting the names of relatives or his own name.  With 
respect to the intermittent inability to perform activities 
of daily living, the veteran takes care of his daily needs 
himself.  At an April 2005 counseling session, his hygiene 
was not good and he looked fatigued. At an earlier session, 
he had appeared without wearing his dentures because they did 
not fit right.  But he usually is appropriately groomed at 
medical appointments, although he has occasionally been 
unshaven.  

As to the symptom of gross impairment of thought processes or 
communication, most examiners found his thought processes and 
association linear, coherent, and goal-directed and his 
speech logical.  While Dr. Clemens testified at the SSA 
hearing that without drug and alcohol abuse, the veteran 
would have moderate limitations in the ability to understand 
and remember detailed instructions, that moderate limitation 
does not describe a gross impairment of thought processes. 

And while the record is replete with the veteran's references 
to his own anger and rages, the record does not contain any 
detail in that respect or evidence of the veteran's PTSD 
manifesting in grossly inappropriate behavior.  Of course, 
the veteran recently was imprisoned for kidnapping and a 
sexual offense.  But nothing in the record links that 
behavior to the veteran's service-connected PTSD disability.  

Given that not one of the symptoms listed for a 100 percent 
disability rating is established on this record as a 
manifestation of the veteran's PTSD, a 100 percent disability 
rating is not warranted here.  

B.  70 percent disability rating 

A 70 percent disability rating is not warranted on this 
record.  A 70 percent disability rating is assigned when the 
PTSD manifests in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  (1) spatial disorientation; (2) speech intermittently 
illogical, obscure, or irrelevant; (3) neglect of personal 
appearance and hygiene; (4) obsessional rituals which 
interfere with routine activities; (5) suicidal ideation;  
(6) impaired impulse control (such as unprovoked irritability 
with periods of violence); (7) difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); (8) inability to establish and maintain effective 
relationships; (9) near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively.  38 C.F.R. § 4.130 (symptoms 
reordered and numbered to facilitate application to this 
veteran's condition).  

The first six symptoms are clearly not established on this 
record.  Examiners have consistently determined that the 
veteran is oriented in three spheres, so there is no spatial 
disorientation established here.  As discussed above, 
examiners have usually found the veteran's speech to be 
normal in rate, rhythm, tone, and volume and his conversation 
to be logical.  Although the veteran has occasionally been 
unshaven at medical appointments, the record does not 
establish that his unshaven look was the result of neglect, 
rather than personal style, and his hygiene has not been 
neglected.  Nor has any examiner found evidence of any 
obsessional rituals.  With the exception of the veteran's 
claims of suicidal ideation when he checked himself into an 
inpatient treatment program for PTSD one month after filing 
this claim, the veteran has consistently denied thoughts of 
suicide.  And as discussed above, while the veteran self-
reports rages and anger, the record does not reflect that he 
has impaired impulse control as a manifestation of his PTSD.  

There is no evidence in the record about adapting to 
stressful circumstances of work because the veteran has not 
been employed during the entire rating period.  But when he 
was admitted in October 2002 for inpatient treatment for 
PTSD, the veteran adjusted well, making friends and 
participating in the group sessions.  When his mother's 
health deteriorated so that she needed to move to a nursing 
home, he was able to sort through their belongings in order 
to vacate the home.  And while he was worried about finding a 
new place to live, he was taking steps to locate one. After 
he was released from jail, he found an apartment where he 
lives by himself. As the evidence reveals that the veteran 
has no difficulty in adapting to stressful circumstances, 
that symptom is not one of the veteran's manifestations of 
his PTSD disability. 

There is evidence in the record establishing that the veteran 
both has difficulty with relationships and has near-
continuous depression affecting the ability to function 
independently, appropriately and effectively.  He says he 
does not go out of the house very often and sometimes stays 
in bed all day.  He has been divorced three times and is 
estranged from his son.  Yet, he lived with his mother until 
her health required her to enter a nursing home and then he 
visited her twice each day.  He sees his sister three times 
per week and his brother-in-law frequently.  He attended 
church one to two times per month for most of the rating 
period, although he apparently stopped going to church when 
he no longer lived with his mother.  He goes out to eat with 
his family when they go to restaurants.  He reports that he 
has friends, but he tries to avoid them because they are 
involved in the drug culture.  At times, he attends AA, but 
reports only one sober friend from that group.  When he 
attends family social events, his sister noted that he does 
not stay at them long.  

But even though there is some evidence of these two symptoms 
listed in the 70 percent disability rating criteria, the 
record does not establish those symptoms as a manifestation 
of his PTSD disability.  To be sure, there is conflicting 
evidence on this point.  It is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same and in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  For the reasons discussed below, the Board finds 
that the opinions of the VA C&P examiners who attribute those 
symptoms to substance abuse rather than to PTSD are more 
probative than those of the medical professionals who 
attribute the veteran's depression and difficulty in 
relationships to his PTSD.  

The VA C&P examiners, who have provided medical opinions 
about the veteran's condition, have uniformly attributed most 
of the veteran's functional impairment to his long history of 
alcohol and drug abuse.  They also link his depression to his 
polysubstance abuse.  They link his social impairment to his 
polysubstance abuse.  

For example, the April 2003 C&P examiner explained that PTSD 
does not adequately explain the veteran's poor psychological 
adjustment through his middle adult years.  She pointed out 
that equally important, and perhaps more so, have been his 
severe and chronic alcohol and polydrug abuse because such 
dependence can catapult an individual into depression that 
then amplifies his PTSD avoidance symptoms.  But in her 
opinion, PTSD, in the absence of comorbid diagnoses such as 
substance dependency, does not cause the dramatic downward 
trajectory that the veteran has experienced.  

The March 2007 C&P examiner summarized the veteran's history 
of reporting abstinence only to have other evidence showing 
he had been using drugs at the time.  He concluded that a 
vast majority of the material contained in the claims file 
indicated that substance abuse and dependence was central to 
many of the veteran's problems with mood and adjustment.  He 
noted the veteran's use of alcohol and drugs played a major 
role in the failure of his relationships.  And the results 
from the Personality Assessment Inventory showed that his 
drug use may be part of a more general pattern of self-
destructive behavior.  The testing showed that his 
relationships are likely to be volatile and characterized by 
marked conflict and even close relationships that have been 
maintained will likely have deteriorated further as a 
consequence of his drug abuse.  And the veteran's responses 
to follow-up questions revealed that he is endorsing a 
relatively low level of PTSD and/or depressive symptoms.  
Taken as a whole, the March 2007 C&P examiner concluded that 
the test results suggest long-term use and abuse of alcohol 
and other drugs is central to the veteran's disability and 
also suggest that events in the military, at best, play a 
minor role in the veteran's clinical presentation and current 
difficulties.   

The December 2007 C&P examination report is consistent with 
the reports of the other C&P examiners.  The December 2007 
C&P examiner was asked to distinguish the effects of PTSD 
separately from those of the veteran's other mental 
disorders.  He explained that it was very difficult to 
disentangle what type of symptoms were attributable to events 
that occurred during his military service as opposed to 
events that had occurred since then.  Yet, he stated that he 
agreed with the May 2007 C&P examiner that the diagnosis of 
PTSD must take a back seat to his substance abuse diagnoses 
when discussing his psychiatric condition and that his 
diagnosis of major depression was no doubt linked to his 
substance abuse.  The examiner also pointed out that the 
veteran's treatment records supported that position because 
very little of his private counseling sessions focused on 
PTSD.  Instead, he noted that the treatment sessions 
reflected a focus on current stressors, such as his legal 
problems-that is, his incarceration and the testimony 
against a colleague required by his plea bargain.  

The Board finds these VA C&P examination reports to be very 
credible.  Each report reflects a thorough review of the 
claims file and a focus on the veteran's treatment records as 
well as the opinions of other medical professionals.  The 
May 2007 and December 2007 examiners clearly had carefully 
reviewed the SSA disability reports.  All three C&P examiners 
provided logical rationale for their opinions and cited 
examples from the veteran's life to support the opinion.  The 
C&P examiners specifically looked at the evidence in order to 
provide a medical opinion that would be useful in assigning a 
VA disability rating.  

Moreover, their opinions are supported by abundant evidence 
in the claims folder.  For example, the veteran has 
repeatedly tried to end his substance abuse addiction, only 
to begin drinking and/or taking drugs again.  His complaints 
about how his life has been a failure are predicated on his 
drug abuse.  He lost a job he really liked because of his 
drug abuse.  He wanted a reconciliation with his third wife, 
except she required a year of sobriety before she was willing 
to attempt it.  Thus, the Board finds that the veteran's 
difficulties in social relationships and depression are 
mostly related to his substance abuse disability rather than 
his PTSD disability.  

There is medical evidence to the contrary.  The record 
contains several opinions by the veteran's private counselor 
(Mr. Phillips), a licensed psychologist.  He has diagnosed 
the veteran with:  PTSD; recurrent, major depressive disorder 
that he characterized as severe without psychotic features; 
alcohol dependence in sustained full remission; and 
amphetamine abuse in sustained full remission.  

The reports of Mr. Phillips are not entitled to much weight 
for several reasons.  First, he does not adequately address 
how the manifestations of the veteran's PTSD disability can 
be distinguished from those of his other mental disorders.  
He states that depression and PTSD often occur together and 
substance abuse often occurs with military PTSD.  But while 
he attributes some symptoms to PTSD and others to depression, 
he does not explain why occupational problems are 
attributable only to PTSD and not to substance abuse or major 
depressive disorder.  But that is precisely what information 
is necessary in order to determine a proper disability rating 
for the veteran's service-connected PTSD disability.  
Moreover, that distinction is just what the C&P examiners did 
so well in their reports.  

Second, Mr. Phillips's opinions are not supported by facts 
from the record.  At most, he refers to what the veteran 
reports and not what he himself has determined through 
testing, anecdotes related during counseling sessions, or by 
observation.  Indeed, from his reports, it appears unlikely 
that Mr. Phillips has examined the medical treatment records 
in the claims folder.  For example, he states that the 
veteran describes himself as a loner, that he doesn't trust 
people and that it is difficult for him to be around other 
people.  But at that time, the veteran was going to church 
one to two times per month and attended  family events.  And 
while that counselor referred the veteran to the inpatient 
PTSD treatment in October 2002, he never addresses the fact 
that those treatment notes showed that the veteran was on 
good terms with the others in that program and participated 
well in group sessions.  By giving only brief, conclusory 
statements  that fail to address all the evidence, his 
reports are of very limited value.  

Finally, his unwavering acceptance of the veteran's reports 
that the veteran was no longer abusing alcohol or drugs is 
remarkable in light of how often the veteran has admitted to 
using those substances.  Mr. Phillips's reliance on the 
veteran's  abstinence statements despite his long history of 
substance abuse and the number of times the veteran had 
reported abstinence when he was actually using substances, 
shows that the examiner's opinions are not based on a 
realistic assessment of the veteran's condition.  Caluza v. 
Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996) (in determining the weight to be 
assigned to evidence, credibility can be affected by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).   For all of these reasons, extremely little 
weight is assigned to Mr. Phillips's reports. 

At the veteran's hearing before the Social Security 
Administration (SSA), testimony was given by Dr. Clemens, who 
was described by the Administrative Law Judge deciding the 
veteran's SSA claim as a medical expert in psychology.  The 
record shows that Dr. Clemens formed his opinion based solely 
on the evidence in the record before the SSA, rather than by 
interviewing the veteran himself.  As the decision was issued 
in August 2003, Dr. Clemens, of course, was not able to 
review the March 2007 C&P examination report nor its 
December 2007 addendum.  

Although at the time Dr. Clemens presented his testimony the 
veteran had not experienced six months of sobriety, he 
extrapolated from the treatment records and SSA testing what 
he predicted would be the severity of the veteran's PTSD 
without any substance abuse problems.  Dr. Clemens determined 
that depression was not a freestanding mental impairment 
apart from drug and alcohol abuse.  Without drug and alcohol 
abuse, Dr. Clemens determined that the veteran would have 
moderate limitations in: the ability to understand and 
remember detailed instructions; the ability to carry out 
detailed instructions; the ability to maintain attention and 
instructions; the ability to carry out detailed instructions; 
the ability to maintain attention and concentration for 
extended period; the ability to work in coordination with, or 
proximity to, others without being distracted by them; and 
the ability to complete [work] in normal workday and work 
week without interruptions and psychologically based symptoms 
and to perform at a consistent pace without an unreasonable 
number and length of rest periods.  Dr. Clemens indicated 
that the veteran should work in environments involving small 
groups of people and simple repetitive tasks and that his 
anxiety would cause him to miss work and would affect his 
pace.  

For the following reasons, the Board assigns the testimony of 
Dr. Clemens less weight than the C&P reports described 
previously.  First, Dr. Clemens did not interview the 
veteran.  Second, at the time he formed his opinion, there 
were no treatment records or examination reports that 
reflected an extended period of the veteran's sobriety and 
yet his testimony essentially was a prediction of the 
severity of the veteran's mental health condition without any 
alcohol or drug abuse.  Third, the record contains only the 
conclusions of Dr. Clemens, without any rationale whatsoever.  
Without the details of what particulars support his 
conclusions, his opinions lack substance.  Although it is 
true that the C&P examiner who prepared the addendum to the 
March 2007 C&P report also based his opinion on a written 
record without benefit of interviewing the veteran, he was 
able to based his evaluation on the veteran's condition after 
he had become sober (during to his incarceration) and he 
provided a rationale for his conclusions, which were 
consistent with the C&P examiners before him.  

As for the opinions of Dr. Callao and Dr. Reznicek, who 
evaluated the veteran in conjunction with his SSA disability 
claim, the Board assigns very little weight to both reports.  
Both reports are based only on the history given by the 
veteran, and, as discussed previously, the veteran often 
misrepresents his drug and alcohol problems to examiners.  
Moreover, both examiners appeared to believe the veteran 
functioned at a very high level, although the record does not 
support that assumption.  They also provided little rationale 
for their conclusions.  As these two opinions are so thin and 
so dissimilar to the other reports in the record, they are 
assigned very little weight.  

The veteran attended sessions with a VA psychiatrist twice a 
year so that his medications were reviewed by a physician.  
He typically spent 25-35 minutes with the veteran, took notes 
on the veteran's subjective complaints, reviewed the 
veteran's medications, and assigned a GAF score.  Since his 
reports are not as detailed as the C&P examination reports, 
they are not as valuable in assessing the veteran's 
condition.  But as they do contain observations and reasoning 
that is consistent with the symptoms found by others, they 
are entitled to more weight than the reports of Mr. Phillips, 
Dr. Callao, and Dr. Reznicek.  

Although it is not medical evidence, the record also contains 
the reasoning of the Administrative Law Judge (ALJ) who 
granted the veteran's claim for disability benefits from the 
SSA.  She placed little credibility on the opinions of 
Mr. Phillips, but relied extensively on the testimony of Dr. 
Clemens.  She concluded that ignoring the veteran's substance 
and alcohol dependence, he would have no freestanding 
depression diagnosis, so that his only mental impairment 
would be PTSD.  Relying on Dr. Clemens's testimony, she found 
the veteran's PTSD disability to be severe, and given his 
education, job experience, and period without employment, she 
determined he was disabled within the meaning of SSA statues 
as of October 2001.  Since the ALJ relied heavily upon the 
testimony of Dr. Clemens, had no evidence of the veteran's 
mental condition after an extended period of sobriety, and 
used different standards in making an SSA disability 
determination, the Board will not follow the reasoning of 
that ALJ's August 2003 decision.  

Given the relative credibility assigned to the various 
examiner's opinions, the Board finds that the veteran's 
difficulties in social relationships and depression are 
mostly related to his substance abuse disability and his 
depression rather than his PTSD disability.  As a result, 
none of the symptoms for a 70 percent rating are established 
on this record.  With none of the symptoms established on 
this record, a 70 percent rating is not warranted.  

C.  A 50 percent disability rating

Similarly, a 50 percent rating is also not warranted here.  A 
50 percent rating is assigned when the PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  (1) flattened 
affect; (2) disturbances of motivation and mood; (3) impaired 
judgment; (4) circumstantial, circumlocutory, or stereotyped 
speech; (5) panic attacks more than once a week; (6) impaired 
abstract thinking; (7) difficulty in understanding complex 
commands; (8) impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); (9) difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (symptoms reordered to facilitate 
application to this veteran's condition).  

The record unequivocally establishes the first three 
symptoms.  The veteran has been consistently described as 
having a flattened affect.  And there is no doubt that he 
manifests a depressed mood (although he has also been 
diagnosed with recurrent major depressive disorder).  As for 
his judgment, the VA psychiatrist monitoring his medications 
found his judgment to be adequate in May 2003 but limited in 
July 2004. The March 2007 C&P examiner noted that he has had 
longstanding difficulties in making reasonable and realistic 
life decisions and suggested that if he again began using 
drugs or alcohol, consideration should be given to appointing 
a protective payee.  Certainly, his conviction of kidnapping 
did not reflect good judgment.  So, there is evidence to 
support a 50 percent rating with respect to these symptoms.    

With respect to the next three of the symptoms listed in the 
50 percent criteria, however, the record is unequivocal that 
the veteran does not manifest those symptoms.  Except for one 
time when the veteran had spoken in a laconic, relaxed, and 
world-weary way, the veteran's speech was consistently 
described as at a normal rate, rhythm, tone, and volume.  The 
record shows that in the past, more than one year before he 
filed his claim for an increased rating, the veteran 
experienced panic attacks.  But during this rating period, he 
consistently denied having panic attacks; certainly, there is 
no evidence that he had more than one panic attack per week.  
As for any impaired thinking, the October 2002 Puget Sound 
PTSD program examiner found his thought process and 
association linear, coherent, and goal-directed.  Similarly, 
the April 2003 C&P examiner found him to be entirely logical 
and the March 2007 examiner found his thinking to be normal. 
And the VA psychiatrist who monitored his medications found 
his thought process to be normal and goal-directed.  

With respect to the next two symptoms, while there is some 
evidence in the record, the record does not establish that 
the veteran's PTSD disability is manifested by those 
symptoms.  As for his ability to understand complex commands, 
most examiners did not make comments about that.  However, 
the VA psychiatrist monitoring his medications found his IQ 
appeared normal, his intelligence was a strength, and his 
thought was normal.  In an SSA report, Mr. Phillips reported 
that normally, he could carry out complex commands, but when 
the veteran would experience episodes of increased 
symptomatology of depression due to his major depressive 
disorder, he would have difficulty carrying out complex job 
instructions.  While Dr. Clemens testified at the SSA hearing 
that without drug and alcohol abuse, the veteran would have 
moderate limitations in the ability to understand and 
remember detailed instructions, he provided no details about 
why he reached that conclusion.  Such a record does not 
establish that the veteran's PTSD disability manifests in an 
inability to understand complex commands.  

As for his memory, the October 2002 Puget Sound Heath Care 
System PTSD program examiner found no memory lapses.  The 
April 2003 C&P examiner, March 2007 C&P examiner and VA 
psychiatrist monitoring his medications found his memory to 
be unimpaired and intact.  Mr. Phillips found that while he 
generally does not experience problems with his memory, when 
he experienced episodes of increased symptomatology of 
depression due to his major depressive disorder, he would 
have trouble remembering complex instructions.  From this 
evidence, the veteran's PTSD disability is not manifest by 
impairment of short-term or long-term memory.  

And there is mixed evidence about the veteran's difficulties 
in establishing and maintaining effective work and social 
relationships.  Since the veteran was not working for very 
much of this rating period, the evidence does not contain 
discussions about actual work relationships.  The evidence 
from the past shows that his alcohol and drug use cost him 
jobs.  As for social relationships, it is clear that the 
veteran believes he manifests difficulty with social 
relationships.  When the March 2007 C&P examiner asked him 
what he did with his time, he replied, "I isolate."  The 
examiners have often recorded his statements that he does not 
want to be around people.  Yet, as noted above in the 
discussion of the 70 percent criteria, the record contains 
much evidence that the veteran often interacts more often, 
and better, with people than he indicates.  He sees family 
members, goes to family outings (although he does not stay 
very long at them), has friends who are still involved with 
drugs, has one sober friend at AA, eats out in restaurants, 
and for a while, had a lady friend, although that 
relationship ended.  When in group therapy, he participates 
well.  

On the other hand, he says he does not go out of the house 
very often and sometimes stays in bed all day.  And he has 
been divorced three times and is estranged from his son.  But 
as with the discussion under the 70 percent criteria on 
whether the veteran has an inability to establish and 
maintain relationships, this evidence of whether he had 
difficulty in establishing and maintaining relationships has 
also been attributable to his nonservice-connected 
disabilities by the examiners that the Board has found 
credible.  

In sum, of the nine symptoms of the 50 percent criteria, the 
veteran manifests only a flattened affect, a depressed mood 
(that is usually attributable to his diagnosed recurrent 
major depressive disorder), and impaired judgment.  His PTSD 
disability is not manifested by impaired speech or abstract 
thinking, panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; or  difficulty in establishing and 
maintaining relationships.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Here, the evidence more nearly 
approximates the criteria for a 30 percent rating.  

A 30 percent rating is assigned when the PTSD manifests in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (General Formula for Mental Disorders).  Indeed, the 
30 percent criteria describes the veteran's PTSD disability 
very well.  He generally functions satisfactory with routine 
behavior, self-care, and conversation, but has occupational 
and social impairment from some depressed mood, anxiety, and 
chronic sleep impairment.  The record does not show that he 
has no impairment from his PTSD.  But the most credible 
medical evidence shows that the impairment from PTSD is very 
mild.  

After examining all of the evidence of the effect that the 
veteran's PTSD has had on his functioning, and considering 
the relative weight of the various examiner's reports, and 
the comments about his other nonservice-connected mental 
disorders, the Board finds that a rating in excess of 
30 percent is not warranted.  

D.  Other considerations 

Nor do the GAF scores compel a different result here.  The 
Global Assessment Functioning (GAF) score serves as a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), p. 32).  The DSM-IV presents descriptive guidance for 
GAF scores in ranges of 10 (e.g., 31-40), with the highest 
number in the range representing the least severe symptoms 
described in each range.  For example, the range of 31-40 is 
described as "some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; a child ...)." DSM-IV, p. 32.  A GAF score of 
31 represents the most severe symptoms in that description 
and a GAF score of 40 represents the least severe symptoms in 
that description.  

Right after the veteran filed this claim, he checked himself 
into a VA inpatient PTSD treatment program.  His GAF score at 
admission was 29, which reflected a serious impairment in 
judgment because the veteran had told the intake examiner 
that he was considering suicide.  The veteran has 
consistently denied suicidal ideation ever since and his GAF 
score has never again been that low.  

Upon discharge from that program in October 2002, he was 
assigned a GAF score of 40, which, as described above, 
indicates the least severe symptoms of some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  In that program, the veteran had 
been diagnosed with major depressive disorder, chronic 
polysubstance abuse, in early remission, as well as PTSD.  
His counsellor, Mr. Phillips, also assigned a GAF score of 40 
in October 2002 and pointed out that the veteran was 
experiencing a significant episode of depression at that 
time.  

But while the veteran was reporting to those examiners anger 
management difficulties and self-isolation, his treatment 
records in the inpatient PTSD program show that he was 
getting along well with the other patients, even enjoying 
talking to them about his symptoms.  His records show that he 
did not harm, or threaten to harm, anyone during the program. 
Indeed, on one day when he became angry, he was able to 
express his feelings and walk away.  And while the intake 
examiner found him to be self-isolating, the program records 
show that he was able to interact with peers, going to a 
museum with one person and to the store with another.  His 
interaction was described as participating appropriately in 
groups and in the milieu and connecting well with others.  
From this evidence, it appears that the PTSD program examiner 
must have been focusing on the veteran's depression in 
assigning the GAF of 40.   

In April 2003, the C&P examiner assigned GAF score of 45.  A 
score of 50 was assigned by the VA examiner who prescribed 
his medication in July 2004.  The March 2007 C&P examiner 
also assigned a GAF score of 50.  The relevant range of GAF 
scores (41-50) represents symptoms described as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  DSM-IV.  The C&P examiners 
explicitly pointed out that such a score was not based only 
on the manifestations of PTSD.  According to the April 2003 
C&P examiner, the veteran's impairment in functioning could 
be attributed equally to alcohol dependence, polysubstance 
dependence (in remission for six months), PTSD, and 
recurrent, moderate, major depressive disorder.  The 
March 2007 C&P examiner noted that the limitation of 
functioning was mostly due to alcohol and drug dependence.  
At the July 2004 session with the psychiatrist, they spoke 
about how he had been discharged from a PTSD program for 
using drugs and he was encouraged to try a substance abuse 
program again.  Thus, the evidence makes clear that the GAF 
scores were not intended to reflect the current state of only 
the veteran's PTSD. 

As for the other scores, most of the veteran's GAF scores 
fell between 53 and 60.  The range of 51-60 reflects 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  DSM-IV.  
These scores also reflect the veteran's impairment from 
mental disorders other than PTSD. 

The Court of Appeals for Veterans Claims has addressed the 
situation, as here, where the rating of one service-connected 
mental disorder is difficult because the veteran also has a 
nonservice connected disorder.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  That case is often cited for the 
proposition put forth by the appellant in that case, namely:  
"when it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition, VA regulations at 38 C.F.R. § 3.102, which require 
that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition."  
But that was not the holding in that case.  The appellant was 
quoting language from the preamble to regulation changes 
amending the mental disorders rating criteria.  61 Fed. Reg. 
52698 (Oct. 8, 1996).  

Unlike this case, in Mittleider, the court stated that there 
was no medical evidence in the record separating the effects 
of the appellant's service-connected PTSD from his 
personality disorders.  11 Vet. App. at 182.  Moreover, the 
Board had failed to address all of the veteran's symptoms as 
well as to explain adequately why the service-connected 
disability was not entitled to the rating higher than the one 
assigned.  Id.  As a result, the court remanded the case for 
the Board to consider the applicability of 38 C.F.R. § 3.102 
and VA's own interpretation of the regulations set forth at 
61 Fed Reg. 52698 and provide an adequate statement of the 
reasons or bases for any conclusions.  

Here, the examiners to whose reports the Board has assigned 
greater probative weight, did not assigned a separate GAF 
score for just the veteran's PTSD disability.  In fact, the 
December 2007 examiner addressed this fact, stating that 
"[i]t is not possible to parcel out a separate GAF score for 
the patient's PTSD symptoms versus his substance abuse 
related symptoms.  Indeed, GAF stand for global assessment of 
functioning , not partial assessment of functioning.  
Nevertheless, the April 2003, March 2007, and December 2007 
VA examiners all clearly discussed in their reports how the 
limitations of the veteran's functioning were due much more 
to his non-service connected disabilities than to his PTSD.  
And unlike Mittleider, the Board has discussed in detail the 
veteran's various symptoms and medical evidence in order to 
explain its reasons and bases for determining that a rating 
higher than 30 percent is not warranted.  

Moreover, the GAF score is not intended to be used as a 
mathematical equation so that a score in a certain range 
automatically results in a "corresponding" disability 
rating.  Rather, the score is just one of many factors to be 
considered in determining the severity of the veteran's 
condition.  And, except for the first two scores two weeks 
apart that were based on the veteran's period of greater 
symptomatology during that short period, the remaining scores 
are not inconsistent with a 30 percent rating, for he 
sometimes had moderate or severe impairment, especially with 
all of the evidence in the entire record that makes clear 
that the veteran's functioning is greatly affected by his 
drug and alcohol addiction as well as his depression.  

As for 38 C.F.R. § 3.102, the benefit of the doubt doctrine 
provides that when there is an approximate balance of 
positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  But as discussed 
above, once the relative weight of the evidence is 
considered, the evidence does not approach equipoise, so that 
the benefit of the doubt doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt 
rule inapplicable when the preponderance of the evidence is 
against the claim).  

E.  The veteran's arguments

The veteran submitted a lay statement by his ex-wife that 
addressed how much the veteran had changed during service.  
But service connection has already been granted and the issue 
in this appeal is determining the correct level of disability 
rating.  Thus, the fact that he changed during service does 
not provide information about the severity of his PTSD 
condition during the applicable rating period.  

In March 2004, the veteran argued that the April 2003 C&P 
examiner was against him and made up the things that he said.  
Since the veteran asserted that the incident the examiner 
described where he waived a gun at people at a party did not 
happen as described, and that the veteran had not been 
convicted of a felony, the Board has ignored those statements 
in reaching its decision.  The veteran also asserted strongly 
that since he was sober at the time of his March 2004 
correspondence, his past alcohol and drug problems should not 
be held against him.  But since the record shows that the 
alcohol and drug dependency are recurrent and long-standing, 
that aspect of his life, as well as all evidence about his 
functioning, is relevant in determining the level of his PTSD 
disability and has properly been considered.  


ORDER

An initial disability rating in excess of 30 percent for PTSD 
is denied.  



____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


